DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
third tension pull and a fourth tension pull (claims 47, 59); and, the ball joint in conjunction with tension pulls (claims 58-60) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 36-41, 45, 48 and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2003/0157826 (Moreno).
Re. claims 1 and 48: Moreno discloses a guiding device comprising: a fastening (44) element; a first tubular section (30) connected to the fastening element; a second tubular section (20) connected to the first tubular section, the first tubular section and the second tubular section being moveable relative to one another; and an external tension pull (40) connected to the first tubular section and the second tubular section to releasably fix the first tubular section relative to the second tubular section. 
Moreno does not specifically disclose wherein the tension pulls adapt the first tubular section and the second tubular section to an oblique shape. However, insofar as the term “oblique” means non-parallel, it is believed that Moreno’s tension pulls are capable of adapting the first and second tubular sections to a non-parallel shape.
Re. claim 36: Moreno discloses wherein a portion of the fastening element is inserted into a portion of the first tubular section (30). 
Re. claim 37: Moreno discloses wherein the first tubular section, is connected to the fastening element via a snap connection (figure 1). 
Re. claim 38: Moreno further discloses latch receiver (22) extending from the second tubular section (20), wherein the external tension pull (44) is connected to the second tubular section via the latch receiver. 
Re. claim 39: Moreno discloses wherein the external tension pull includes a toothing system (to wit, a cable tie) to lockingly engage the second tubular section. 
Re. claim 40: Moreno discloses wherein the external tension pull is releasable from the second tubular section. 
Re. claim 41: Moreno discloses wherein the second tubular section is straight. 
Re. claim 45: Moreno discloses wherein the external tension pull is a cable tie. 
Re. claim 46: Moreno discloses wherein the external tension pull is a first external tension pull and further comprising a second external tension pull connected to the first tubular section and the second tubular section opposite the first external tension pull ([0043]). 
Re. claim 49: Moreno discloses wherein a latch receiver (22) extends from the second tubular section and the external tension pull is a toothed cable tie (40) lockingly engaged with the latch receiver (figure 1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 34-35, 46, 48 and 50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 3,266,059 (Stelle). 
Re. claims 1 and 48: Stelle discloses a guiding device, comprising: a first tubular section (58); a second tubular section (60) moveably connected to the first tubular section; and an external tension pull (64) connected to the first tubular section and to the second tubular section (70) to fix the first tubular section obliquely relative to the second tubular section (column 3, lines 18-29). Note that the tension pull is exterior to spring (56). 
Re. claim 34: Stelle discloses wherein the first tubular section (58) and the second tubular section (60) are connected via an elastic bellows (62). 
Re. claim 35: Stelle discloses wherein the elastic bellows is integral with one or more of the first tubular section and the second tubular section. It is the Office’s position that the ends of the elastic bellows (62) are connected to the first and second tubular sections, they are integral with the tubular sections.
Re. claim 46: Stelle discloses wherein the external tension pull is a first external tension pull (64) and further comprising a second external tension pull (66) connected to the first tubular section and the second tubular section opposite the first external tension pull (figure 3).  
Re. claim 50: Stelle disclose the guiding device of claim 48, wherein the first tubular section (58) and the second tubular section (60) are connected via an elastic bellows (62).  

Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 3,266,059 (Stelle).  
Re. claim 47: Stelle discloses a guiding device, comprising: a first tubular section (58); a second tubular section (60) moveably connected to the first tubular section; and an external tension pull (64) connected to the first tubular section and to the second tubular section (70) to fix the first tubular section obliquely relative to the second tubular section (column 3, lines 18-29). Note that the tension pull is exterior to spring (56). Stelle also discloses wherein the external tension pull is a first external tension pull (64) and further comprising a second external tension pull (66) connected to the first tubular section and the second tubular section opposite the first external tension pull (figure 3). Stelle also discloses the guiding device of claim 46, further comprising a third external tension pull (65), wherein the third external tension pull is connected to the first tubular section (58) and the second tubular section (60), and the first external tension pull, the second external tension pull, and the third external tension pull, are uniformly circumferentially distributed about the first tubular section (58) and the second tubular section (60). Figure 2 of Stelle does not disclose a fourth external tension pull. However, figure 2 of Stelle discloses the provision of four tension pulls (40-43). It would have been obvious to one of ordinary skill in the art to provide Stelle’s embodiment of figure 3 with a fourth external tension pull as taught by Stelle’s embodiment of figure 2. 

Claim 48 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 943,214 (Baier). 
Re. claim 48: Baier discloses a guiding device, comprising: a first tubular section (E); a second tubular section (D2) moveably connected to the first tubular section; and a tension pull (e’) connected to the first tubular section and to the second tubular section to fix the first tubular section obliquely relative to the second tubular section (figures 1 and 2).  

Claims 53-57 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over French Patent No. 2609670 (Ubaldi) in view of Published PCT Patent Application No. WO 2009/013558A1 (Pettorelli; provided to the Office by Applicant in an IDS) and U.S. Patent No. 4,241,789 (Grosch). 
Re. claim 53: Ubaldi discloses a guiding device (5) for a fuel filler nozzle wherein the guiding device is designed to be inserted into a filler neck (2) of a vehicle tank (1), and wherein the guiding device comprises fastening means (10) for fastening on an insertion opening of the filler neck provided for insertion of the fuel filler nozzle (25) wherein the guiding device comprises at least two tubular sections (6, 7) connected with one another (by a cardan joint, 12, 12’, 14, 14’), which are moveable relative to each other for adaption to a curvature or an angled shape of the filler neck. 
Ubaldi discloses a cardan that connects the tubular sections (6, 7) to one another, but Ubaldi does not specifically disclose wherein the two tubular sections are connected to each other by a ball joint. 
Pettorelli teaches guiding device that includes a tubular section (8) connected to another tubular section (2) by a ball joint (10).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guiding device connection disclosed by Ubaldi to include the ball joint of Pettorelli. One of ordinary skill in the art would have been motivated to make this modification because this would be simpler to manufacture and implement. 
Ubaldi as modified by Pettorelli does not disclose at least one flexible spacer on its outer side, to keep the second of the at least two tubular sections distanced from an interior wall of the filler neck. 
Grosch teaches, in a tube insert (10) having a tubular section, the provision of at least one flexible spacer (30) on its outer side, with the spacer keeping the tubular section distanced from an interior wall of a tube (2) (see, figure 1).  
From Grosch, a person having ordinary skill in the art could infer that it would be advantageous to provide a spacer on a tubular filler insert in order to prevent the tubular insert from contacting an inner wall of a filler neck. Moreover, it would have been obvious to a person having ordinary skill in the art that by providing the above combination of Ubaldi and Pettorelli with a spacer(s), the tubular section could be self-centering. In addition, it would have been obvious to a person having ordinary skill in the art that a self-centering tubular section could be used to accommodate differently sized filler necks.  
At the time the invention was filed, it would have been obvious to a practitioner of ordinary skill to combine the teachings of Emhart with the guiding device taught by Ubaldi in order to allow the guiding device to be self-centering, since the above inference is reasonable, well within the grasp of the ordinarily skilled and consistent with the broadest reasonable interpretation as set for the in MPEP § 2111.
Re. claim 54: Ubaldi discloses wherein a first of the at least two tubular sections comprises the fastening means (10) for fastening on the insertion opening of the filler neck (2), and in that a second of the at least two tubular sections comprises a discharge opening (16) for fuel to be filled into the vehicle tank (1) by the fuel filler nozzle (25). 
Re. claim 55: Ubaldi discloses wherein the first of the at least two tubular sections has a sufficient length to completely accommodate a filling section of the fuel filler nozzle to be inserted into the filler neck. 
Re. claim 56: Ubaldi discloses wherein the at least two tubular sections are moveable between a position in which they are arranged coaxially to each other and several positions in which they are arranged non-coaxially to each other.  
Re. claim 57: Ubaldi discloses wherein fixing means are provided with which the at least two tubular sections can be fixed in different relative positions to one another. It is the Office’s position that by inserting Ubaldi’s guiding device into different filler necks, the tubular sections can be fixed in different relative positions to one another. 
Re. claim 61: Ubaldi discloses a filler neck (2) of an automobile tank, with a guiding device (5) fixed therein. 

Claims 58-59 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ubaldi, Pettorelli and Grosch as applied to claim 56 above, and further in view of U.S. Patent No. 4,856,822 (Parker) and Stelle. 
Re. claim 58: Ubaldi as modified by Pettorelli and Grosch does not disclose wherein fixing means comprise several tension pulls extending in the longitudinal direction of the guiding device and arranged over the circumference of the at least two tubular sections. 
Parker teaches a fixing means comprising a tension pull (48) extending in a longitudinal direction of a guiding device, with the tension pull serving to inhibit articulation between tubular members (column 7, lines 19-26). It would have been obvious to one of ordinary skill in the art to provide the above combination with a tension pull as taught by Parker, as this would allow the guiding device to be pre-configured prior to use.
Parker, however, does not disclose a plurality of tension pulls. 
Stelle teaches a plurality of tension pulls. 
It would have been obvious to one of ordinary skill in the art to provide the combination of Ubaldi, Pettorelli, Grosch and Parker with a plurality of tension pulls, if desired, as this would enable to combination to be oriented and arranged in other configurations; thus increasing the utility thereof.  
Re. claim 59: Stelle teaches wherein the fixing means comprise four tension pulls that are regularly distributed over the circumference of the at least two tubular sections (figure 2).  

Claim 60 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ubaldi, Pettorelli, Grosch, Parker and Stelle as applied to claim 58 above, and further in view of Moreno.  
Re. claim 60: Ubaldi as modified by Pettorelli, Grosch, Parker and Stelle discloses tension pulls that are each fixed with one end on an outer wall of one of the at least two tubular sections. However the above combination does not particularly disclose wherein the tension pulls each comprise a plurality of locking elements distanced from one another in the longitudinal direction, with which locking elements the tension pulls can lock in different longitudinal positions on in each case one locking reception provided on an outer wall of the other of the at least two tubular sections. 
Moreno discloses a guiding device comprising: a fastening (44) element; a first tubular section (30) connected to the fastening element; a second tubular section (20) connected to the first tubular section, the first tubular section and the second tubular section being moveable relative to one another; and an external tension pull (40) connected to the first tubular section and the second tubular section to releasably fix the first tubular section relative to the second tubular section. 
It would have been obvious to one of ordinary skill in the art to provide the above combination with tension pulls that include locking elements that can lock in different longitudinal positions as taught by Moreno, as this would allow the combination to be configured and fixed in a greater number of positions and this would increase its utility. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 23 November 2020, with respect to the rejection(s) of claim(s) 1, 36-41, 45, 47, 48 and 49 under 35 U.S.C. § 102(b) in view of Moreno and Stelle (claim 47) have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 1,153,187 (Berry), which discloses a flexible joint.
2.) U.S. Patent No. 1,981,413 (Goodfellow), which discloses an adjustable spout. 
3.) U.S. Patent No. 2,772,764 (McClellan), which discloses an adjustable spout. 
4.) U.S. Patent No. 4,489,962 (Caumont et al.), which discloses a swivel joint.
5.) U.S. Patent No. 6,126,205 (Schulz et al.), which discloses a connection tool. 
6.) U.S. Patent No. 6,446,685 (Stiegler et al.), which discloses a closure valve. 
7.) U.S. Patent No. 8,347,914 (Runarvot et al.), which discloses a closure valve.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/           Examiner, Art Unit 3753                                                                                                                                                                                             
/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753